Name: 2000/623/EC: Commission Decision of 29 September 2000 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, equidae, sheep and goats, fresh meat and meat products to take into account some aspects regarding Chile (notified under document number C(2000) 2748) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  cooperation policy;  America;  international trade;  agricultural activity;  foodstuff
 Date Published: 2000-10-14

 Avis juridique important|32000D06232000/623/EC: Commission Decision of 29 September 2000 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, equidae, sheep and goats, fresh meat and meat products to take into account some aspects regarding Chile (notified under document number C(2000) 2748) (Text with EEA relevance) Official Journal L 260 , 14/10/2000 P. 0052 - 0056Commission Decisionof 29 September 2000amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, equidae, sheep and goats, fresh meat and meat products to take into account some aspects regarding Chile(notified under document number C(2000) 2748)(Text with EEA relevance)(2000/623/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine ovine and caprine animals and swine, fresh meat or meat products from third countries(1) as last amended by Directive 97/79/EC(2), and in particular Article 3 thereof,Whereas:(1) Council Decision 79/542/EEC(3), as last amended by Commission Decision 2000/236/EC(4), draws up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products.(2) Following Community veterinary missions, it appears that Chile is covered by sufficiently well-structured and organised veterinary services.(3) Chile has during the last 24 months been free from foot-and-mouth disease and during the last 12 months been free from vesicular stomatitis, classical swine fever, African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema and that no vaccinations have been carried out against any of these diseases for the past 12 months and that the importation of animals vaccinated against foot-and-mouth disease and classical swine fever is forbidden.(4) Chile must be included on the list of third countries from which Member States authorise the imports of live pigs and pigmeat.(5) Annex of Council Decision 79/542/EEC must be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Part I of the Annex to Decision 79/542/EEC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 29 September 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 146, 14.6.1979, p. 15.(4) OJ L 74, 23.3.2000, p. 19.ANNEX"ANNEXImports shall fulfil the appropriate animal and public health requirementsPart 1Live animals, fresh meat and meat products>TABLE>"